DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 12 January 2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Addressing now the "Wands" factors (MPEP 2164.01 (a)). 

(A) The breadth of the claims: 
	The claims are drawn towards a Co anode with a very specific property or condition of “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass”
	The particles are defined by the specification as being “solid inclusions present in the structure” and “particles mainly originate from impurities” ([0015]-[0016] of the as filed specification) NOT claimed.

(B) The nature of the invention: 
	The nature of the invention is defined in [0006]-[0009] of the as filed specification, of which the Examiner has no present comment thereon.

(C) The state of the prior art: 
	The prior art as cited below is representative of the state of the prior art with respect to cobalt anodes for electroplating and measurement of particles/g of a metallic mass.

(D) The level of one of ordinary skill: 


(E) The level of predictability in the art: 
	There appears to be no predictability in the art based on the evidence of record in light of paragraph [0020] and Examples 1-4 provided in the as filed specification as noted below.

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	Applicant provides a section on producing the anode in paragraphs [0022]-[0023] of the as filed specification providing generic production steps such as melting, molding, forging, rolling, heat treatments, and cutting which are each absent any discussion as to particular parameters to arrive at said limitation above with respect to  “a number of particles”.
	Likewise, the Examples provide generic production steps without any specifics as to how differences between like anodes arrive with different properties. For Example, Examples 1 and 2 each have a purity of 5N, which is 99.999% pure with a 0.001 % impurity level which equated out to 10 ppm. The differences in Fe concentration and particles with grain size, for example, are not explained, suggested, demonstrate, or the like in showing a crux of Applicant’s alleged invention that purity does not dictate this particular property, see [0020] of the as filed specification. Thus, in evaluating this particular property, Applicant has provided no guidance as to how to make said anodes with the same purity having different property values as such. Likewise, when interpreting the claims in light of the prior art, which is replete with high purity 
	Furthermore, the evaluation method appears to be improper based on the JIS B 9925 standard as described herein. The evaluation method measures the number of particles based on particle size ([0027]) which may or may not correspond to the grain size. Particles may be formed of several grains, which have a larger particle size than the grains themselves. Thus, the evaluation method, and instant specification, is silent as to actually measuring grain size, as the method disclosed merely count particles based on particle size. Nothing in the specification equates grain size with particle size. In the evaluation method described in paragraph [0018] of the as filed specification, placing one gram into 150 mL of dilute nitric acid “slowly dissolve”s so as to not dissolve the particles and left for 24 hours. This method is unclear as to what then actually gets dissolved. If the sample is dissolved, what then is left. If the sample is not completely dissolved, then cobalt will still be left. It is unclear how this dissolution does not affect the particles. For example, a quick search finds relevant disclosures Windler (US 2004/0016651 A [0025]), Kuroiwa et al (US 2011/0297873 A1 [0037], [0047]), Nagatomi et al (US 2013/0026908 A1 [0176]), or Wulff (US 2,354,727 Claim 4) discloses that iron particles dissolve in nitric acid. Thus, it is not disclosed why or how the particles, for example of Fe which is discloses as being a type of particle as cited above, does not get dissolved in nitric acid. 
forming the anode as claimed to arrive at said properties.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	Since there is no guidance as to the aforementioned methods outside generic method steps outlined above or guidance as to what leads to the particle/g amounts, a quantity of experimentation cannot be determined as it appears all factors may or may not contribute to the claimed property.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by White et al (US 2005/0000821 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over White in view of Endo et al (US 2012/0273348 A1).
As to claims 1-7, White discloses anodes for electroplating (Title) comprising cobalt ([0012]) of a purity of 4N, 4N5, 5N, 6N, or 7N ([0021] reading on instant claims 3 and 4), with particles having a grain size of 0.5 micrometers or less ([0033]) and further using the anode in an electroplating process (as required by instant claim 7 – [0049]). White further does not disclose the inclusion of iron in any of the anodes, thus the evidence of the record points that the ppm of Fe in the anode is 0, thus reading on instant claims 5 and 6. Particularly, White explicitly recites: yet more preferably an average length of all inclusions and precipitates will be less than or equal to one-tenth micrometer.” (emphasis added reading on claimed particles). Thus, since the anode of White has all the inclusions being below the claimed “0.5 micrometers” is therefore has a number of particles 0.5 micrometers less than 5000 or 6000 particles/g, in this case, 0 (as required by instant claims 1 and 2). Product-by-process claims are not limited by the manipulations of the steps but by the structure implied by the steps (see MPEP 2113). Thus, since the product and methods making the product appears substantially identical as disclosed by White to the anode as claimed and produced as disclosed, Thus, since the prior art anode is the same as that claimed made through the same process as discloses, i.e. melting, molding, rolling, heat treating, cooling, etc, ([0043]-[0044]), the property of measurement of the number of particles via a particular process of  “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass” is deemed to be inherently met. See MPEP 2112.01 I, II. 
	In the alternative, White discloses reducing grain sizes, reducing particulate sizes, reducing inclusion sizes, dispersion inclusions through the anode material via forging, rolling, thermal processing, ([0044]-[0045]), yet fails to explicitly disclose “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass”.

	White and Endo are of analogous art because they are of the same field of endeavor of controlling homogeneity within a formed metallic mass so as to not influence use of said mass in subsequent processes (White [0033] with respect to minimizing particulates Endo [0007] with respect to preventing particles).
	Thus, it would have been obvious to one of ordinary skill in the art to explicitly optimize the particle count to values less than 1500 particles/g as taught by Endo in the method of White because said methods prevent generation of particles (Endo [0013]) where the inclusions formed through a melt casting process is controlled via the surface roughness of parts in contact with the raw material and prevents metals of the parts from leeching out into the raw material (Endo [0046], [0048]). 

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Shindo et al (US 5,667,665) in view of Endo et al (US 2012/0273348 A1).
As to claims 1-6, Shindo discloses a method of producing high quality cobalt (title) of a purity of 5N or higher (col. 2 lines 8-22 reading on instant claims 3 and 4), for producing a sputtering target (col. 1 lines 12-15) to suppress particle generation(col. 2 lines 1-5) with a ppm of Fe being less than 1 ppm (col. 4 lines 1-2), thus reading on instant claims 5 and 6. Particularly, Product-by-process claims are not limited by the manipulations of the steps but by the structure implied by the steps (see MPEP 2113). Shindo does not disclose the limitation “a number of particles…by mass”. However, Shindo discloses said method of making the target using an electrolytic refining method (col. 3 lines 10-50), melting, and forged as an ingot (col. 4 lines 58-
	In the alternative, Shindo fails to explicitly disclose “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass”.
	Endo discloses reducing inclusions of 0.5-20 micrometers to less than 1500 particles/g to prevent generation of particles in a produced film when used as a sputtering targer (Abstract).
	Shindo and Endo are of analogous art because they are of the same field of endeavor of sputtering targets.
	Thus, it would have been obvious to one of ordinary skill in the art to explicitly optimize the particle count to values less than 1500 particles/g as taught by Endo in the method of White because said methods prevent generation of particles (Endo [0013]) and abnormal discharge at forming thin layers via sputtering (Endo [0002] [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795